ESTES, Judge,
specially concurring.
I concur with the result of Judge Sear’s opinion and with its reasoning as to the issue of finality under bankruptcy law. I also concur in Judge Christensen’s opinion in its discussion of the competency and jurisdiction of the TECA to hear and determine this appeal.
I.
I feel that the facts and circumstances of the present case deserve a more thorough recitation than has been afforded in Judge Sear’s opinion.
West Texas Marketing (WTM) was incorporated May 23, Í978, and was engaged in crude oil reselling. It was wholly owned by two men, John Troland and David Ratliff. Both Troland and Ratliff had been previously employed by crude oil resellers. David Hooper, a Texas attorney, was employed by WTM as its legal counsel. Hooper also owned PetroTech, another crude oil reseller, of which Troland and Ratliff received a share of the profits.
The Department of Energy asserted that WTM, through 28 separate chain transactions, had sold, certified as exempt, oil which they had previously sold certified as lower tier and upper tier, and that this conduct was used as a means to obtain prices higher than allowed by the regulations, in violation of 10 C.F.R. §§ 205.202, 210.62(c). PetroTech participated in all of these transactions as a purchaser and seller. Record at Vol. 1, pp. 4-79; see also United States v. John T Troland and David N. Ratliff, Crim. No. 81-CR-23-E (N.D.Okla. April 2, 1981).
The case came to this court from a district court order regarding the Chapter 7 proceedings in which WTM was the bankrupt.
II.
Judge Christensen is quite correct in his determination that the competency of this court over the subject matter of this appeal should and must be determined. A court is always considered to have jurisdiction to determine its own jurisdiction.
“ ‘Jurisdiction to determine jurisdiction’ refers to the power of a court to determine whether it has jurisdiction over the parties to and the subject matter of a suit. If the jurisdiction of a federal court is questioned, the court has the power and the duty, subject to review, to determine the jurisdictional issue.” 13A C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 3536 (2d ed. 1984) (footnotes omitted).
The Supreme Court, in Stoll v. Gottlieb, stated that “[ejvery court in rendering a judgment tacitly, if not expressly, determines its jurisdiction over the parties and the subject matter.” 305 U.S. 165, 171-172, 59 S.Ct. 134, 137, 83 L.Ed. 104, 108 (1938).
This court is bound to respond to the jurisdictional attack which was briefed and argued before it, which dealt with the power of the Temporary Emergency Court of Appeals (TECA) under § 211(b)(2) of the *1425Economic Stabilization Act of 1970 (ESA), 12 U.S.C. § 1904 note, as incorporated in the Emergency Petroleum Allocation Act of 1973, as amended, 15 U.S.C. § 754 (a)(1), to decide this appeal.
Judge Christensen’s concurrence deals with the issue of this court’s competency, and I concur in his reasoning as well as his result. I do have some additional observations, however. That this court has exclusive jurisdiction over this appeal is now undeniable. Any future appeal of this case would lie exclusively with the TECA. The Supreme Court has stated that the TECA was designed to “provide speedy resolution of cases brought under the Act [ESA].” Bray v. United States, 423 U.S. 73, 74, 96 S.Ct. 307, 309, 46 L.Ed.2d 215, 217 (1975). In order to effect this policy, the lower courts should act with dispatch to provide a “speedy resolution” of this case.
With respect to this court’s competency to hear this appeal, I concur with Judge Christensen’s opinion that this court has exclusive jurisdiction over the subject matter of this appeal. In all other respects, I concur in Judge Sear’s opinion and with its dismissal of the Department of Energy’s present appeal.